DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Reason for Allowance
Claim 1-5, 9-11 are being allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims of a heat dissipation unit as claimed, where herein the perforations are arranged on the holding-down layer with a density that ensures the spacing among the perforations is smaller than an outer diameter of the supporting sections, so that the supporting sections can always press against the holding-down layer while the perforations allow the working fluid in a vapor phase to flow therethrough and diffuse in the airtight chamber in a direction perpendicular to the main body as in claim 1, the perforations are arranged on the holding-down layer with a density that ensures the spacing among the perforations is smaller than an outer diameter of the supporting sections, so that the supporting sections can always press against the holding-down layer and the first wick structure layer while the perforations allow the working fluid in a vapor phase to flow therethrough and diffuse in the airtight chamber in a direction perpendicular to the main body as in claim 9 or the perforations are arranged on the holding-down layer with a density that ensures the spacing among the perforations is smaller than an outer diameter of the supporting sections, so that the supporting sections can always press against the holding-down layer and the first wick structure layer while the perforations allow the working fluid in a vapor phase to flow therethrough and diffuse in the airtight chamber in a direction perpendicular to the main body as in claim 10.
The closest prior art of record is Oniki et al. (U.S. PGPub 2010/0157534) and Yang (U.S. PGPub 2015/0027668).
Oniki ‘534 teaches a heat dissipation unit (fig. 2) comprising a main body (element 10) including a first plate member (element 2), a second plate member (element 2), the first and second plate members being closed to each other to together define an airtight chamber in between them (per fig. 2), a working fluid  (abstract) filled in the airtight chamber; a first wick structure layer ()element 31), wherein the first wick structure layer is a woven mesh structure (per fig. 4); and a holding-down layer (element 21) with a plurality of perforations (element 5) each extending through the holding-down layer (per fig. 2), wherein the holding-down layer is provided between the first and the second plate member and superimposed with the first wick structure in the airtight chamber (per fig. 2), such that the first wick structure layer is held down and flatly attached to the second plate member (per fig. 2), the holding-down layer has a first side and an opposite second side (per figures), and the perforations vertically or obliquely extend through the holding-down layer and communicate the first side with the second side (per fig. 2).
Yang teaches a plurality of supporting sections (elements 111), the supporting sections being formed on the second plate member to protrude upwardly from one interior surface to an opposite interior surface (per fig. 4).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763